DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a printing device in combination with all the structure as recited and in particularly a controller configured or programmed to determine whether or not the coating material used in the current production of the board is the coating material that is to be reused and is not used in the next production of the board and determine whether or not the coating material scooping unit performs collecting operation to collect the coating material on the mask used in current production of the board when the mask used in the current production of the board is replaced with the mask used in next production of the board based on whether or not the coating material used in the current production of the board is the coating material that is to be reused and that is not used in the next production of the board.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita teaches a stencil printing machine with a scooping unit (30).  Furichi teaches a controller that sends a notification that when the use time of solder reaches the use limit time and the solder in use is collected and replaced with other usable solder. Fujimoto discloses that performing the control related to material reuse by recovering the unused mixed material however the unused mixed material is always recovered and reused. Therefore, the combination of the prior art does not disclose the controller structure in order to determine whether or not the coating material used in the current production of the board is coating material that is to be reused and is not used in the next production of the board. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853